Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed March 19, 2021, caused the withdrawal of the rejection of claims 1-4 and 8-10 under 35 U.S.C. 103 as being unpatentable over Yu et la. (US 2012/0273764) in view of Nishimura et al. (US 2014/0299865) as set forth in the Office action mailed December 24, 2020.
Applicant’s amendment of the claims, filed March 19, 2021, caused the withdrawal of the rejection of claims 11, 12, and 14-16 under 35 U.S.C. 103 as being unpatentable over Yu et la. (US 2012/0273764) in view of Nishimura et al. (US 2014/0299865) and Adamovich et al. (US 2011/0057171) as set forth in the Office action mailed December 24, 2020.
Applicant’s amendment of the claims, filed March 19, 2021, caused the withdrawal of the rejection of claims 13, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0007070) as set forth in the Office action mailed December 24, 2020.
The prior art fails to teach or make obvious making the claimed co-host mixture. The host materials individually may be known in the art, but there is no motivation to select both type of materials to make a mixed co-host layer. The closest prior art Yu et la. (US 2012/0273764) (hereafter “Yu”) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer, an electron transporting layer, and a cathode (paragraphs [0140]-[0145]).  Yu teaches that the light emitting layer comprises a composition comprising a hole transporting host material, an electron transporting host material, and a phosphorescent dopant (paragraphs [0138] and [0156], Table 2).  Yu teaches that the phosphorescent dopant can be 
    PNG
    media_image1.png
    151
    139
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    127
    197
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    136
    124
    media_image3.png
    Greyscale
 (paragraph [0095]).  Yu teaches that the hole transporting host can be 
    PNG
    media_image4.png
    127
    200
    media_image4.png
    Greyscale
, which is the same as applicant’s claimed HA1 (paragraphs [0138] and [0156], Table 2).  Yu teaches that the second host material is an electron transporting material (paragraphs [0138] and [0156], Table 2), but the prior art fails to teach or make obvious the applicant’s claimed invention and claims 1-4, 7-16, 18, and 22-25 (renumbered 1-19) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796